By the Court.
From the facts reported, there seems to be no.doubt whatever, that the plaintiff is entitled to recover the amount of his account, allowed by the auditor, upon the facts re*114ported by him. The plaintiff owned the business and hired shop, and the defendant had the business done. It is of no importance whether the defendant knew that plaintiff owned the business, unless he has suffered loss by being misled in that particular, nothing of which appears. The only question, it seems to us, which could possibly arise in the case, is how far tlie defendant’s account should have been allowed in offset. But in regard to this the report is wholly silent. It is simply stated, that the account was disallowed. The facts or grounds upon which the disallowances . proceeded, are not stated, nor is it stated, that the auditor was requested to state the facts found by him, in regard to the defendant’s account. One of these things is indispensable, to show sufficient ground to set aside the report.
Judgment affirmed.